Citation Nr: 1545590	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  11-24 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a bullet removal from the right shoulder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and N.C.


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from January 1982 to June 1985.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.  

In July 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  Prior to entrance into service, the Veteran had a gunshot wound with a retained bullet in the right parasternal area, which, upon entrance, was not disabling and not shown to have been symptomatic. 

2.  The Veteran's pre-service gunshot wound with a retained bullet was manifested by pain with certain activities, such as lifting and push-ups in service. 

3.  In service, the Veteran had surgery on his pre-existing gunshot wound, which resulted in scar tissue and tissue damage; that is, additional disability.


CONCLUSION OF LAW

The criteria for service connection for scar tissue and a tissue disability of the subscapular area as a residual of removal of a bullet from the right parasternal area under the scapula have been met. 38 U.S.C.A. §§ 1101, 1131, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3,306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the decision below, the Board grants the benefit sought by the Veteran.  Thus, a discussion of VA's duties to notify and assist claimants in substantiating a claim for VA benefits is not necessary.  As the benefit sought is granted, the Board also finds there is no additional need to discuss the undersigned's responsibilities during the hearing on appeal. See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).   Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment will not be considered service connected unless the disease is otherwise aggravated by service. 38 C.F.R. § 3.306(b)(1).


Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Board finds, based on the evidence noted below, and in giving the benefit of the doubt to the Veteran that he is entitled to service connection for scar tissue and a tissue disability as a residual of removal of a bullet from the right parasternal area under the scapula.  In adjudicating the Veteran's claim for possible residuals due to his gunshot wound, the Board has limited its consideration to physical symptoms, as this is the claim filed by the Veteran and adjudicated by the RO that is currently before the Board. 

The Veteran contends that his 1979 pre-service gunshot wound was aggravated by service, to include surgery in service in approximately 1984.

Initially, the Board notes that the evidence reflects, and the Veteran does not dispute, that he had a pre-service gunshot wound with a retained bullet.  December 1979 private records from Tarrant County Hospital District reflect that the Veteran was admitted to the facility for a gunshot wound to the right parasternal area.  The Veteran was hospitalized with a right chest tube for one week with no further surgery.

In addition, September 1981 pre-service private clinical correspondence from Dr. T. Thames reflects the following:

[The Veteran] has been followed for the last six months for a gunshot wound to the right chest.  He currently has a 22 caliber slug still present but is having no further problems.  He is released from medical care. 
 
The Veteran's September 1981 report of medical history for enlistment purposes reflects that he had a prior medical history of a fracture to the right clavicle which was "ok now" and a prior medical history of a gunshot wound to the right chest with "full recovery".

The Veteran's September 1981 report of medical examination for enlistment purposes reflects that upon x-ray, at the right lung apex, there were noted several specks of metal density and a bullet shaped shadow of metal density.

The Veteran's STRs reflect that he had complaints of right shoulder pain while in service.  January 1983 STRs reflect that the Veteran reported pain in the upper back and the area of the right scapular.  It was noted that he had cramps and soreness of the right shoulder.  On evaluation, he had point tenderness on "trapecic" muscle of right shoulder.

A February 1983 STR reflects the Veteran had complaints of right upper extremity pain with increasing activity.  An x-ray revealed no change in the location of the previously described metallic fragments.  A July 1983 STR reflects that the Veteran had complaints of mid-back and shoulder pain.  An October 19, 1983 STR reflects that the Veteran was given a profile of no push-ups and no lifting weight greater than two pounds until December 8, 1983.  A December 1983 STR reflects that the Veteran reported chronic pain and that the bullet sits between the spine and shoulder blade.

A January 1984 STR (surgical clinic note from USAMEDDAC Wurzburg) reflects that the Veteran had complaints of right shoulder pain status post gunshot wound.  The note reflects "may consider excision as attempt to improve condition [without] guarantee."

An April 1985 STR reflects that the Veteran had complaints of back pain and right shoulder pain from his prior gunshot wound.  The Veteran reported that he was unable to pass the push-up portion of the physical fitness test.  The Veteran reported that the bullet had been removed out of his back.  

The Veteran's April 1985 report of medical history for separation purposes reflects the Veteran reported back trouble and a painful or trick shoulder from a gunshot wound. 

A May 1985 STR reflects that the Veteran was on the orthopedic waiting list for June 1985 for right shoulder complaints and was requesting a profile. 

In sum, the clinical records, as noted above, reflect that the Veteran had a gunshot wound with retained bullet which was asymptomatic on entrance into service, had pain in service, had surgery to alleviate the symptoms in service, and continued to have complaints after surgery.

A May 2007 VA clinical record reflects that the Veteran was seen for entrance into the VA Health Care system again.  The Veteran reported a fracture of the right clavicle secondary to jumping off a fence in 1964, fractures to the right ribs due to fist fighting in 1970, and a gunshot wound to the right lung in 1979.  It was noted that upon examination, the Veteran's right clavicle and ribs were unremarkable. 

An October 2012 VA clinical record reflects chronic right shoulder and back pain "after an injury a long time ago".  The assessment was suspect for myofascial pain syndrome (differential diagnosis) and cervical stenosis.  

The claims file also includes a February 2010 VA examination report which reflects that the Veteran's pain is not in the shoulder joint but is subscapular with movement of the shoulder blade.  The examiner stated that the shoulder joint was not damaged by the gunshot wound or the bullet removal, but that the pain is in the area under the scapula where the bullet was lodged and removed with some difficulty.  Upon examination, there was no objective evidence of pain and the Veteran had full range of motion.  There was no objective evidence of pain after repetitive use and no additional limitation of motion.  An x-ray revealed that the Veteran's shoulder joint is well-maintained and the bony structures are intact.  There are small metallic fragments projected over the anterior aspect of the right first rib.  The impression was normal radiograph of the right shoulder.  The examiner noted that the Veteran would have decreased manual dexterity, problems with lifting and carrying, and difficulty reaching, 

The February 2010 VA examiner further noted that the Veteran's present shoulder condition is as least as likely as not caused by the surgical removal of the bullet which resulted in more scar tissue as well as tissue damage.  It was noted that the bullet was difficult to find and remove and required a posterior chest incision to find and remove it.  

The Board has considered the provisions of 38 C.F.R. § 3.306(b) that the usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease is otherwise aggravated by service.  

The Board has also considered the provisions of 38 C.F.R. § 3.303(c) with regard to pre-service disabilities noted in service, and 38 C.F.R. § 3.304 with regard to the presumption of soundness.  The Board finds that neither provision precludes service connection because the Veteran's pre-service gunshot wound with retained bullet was asymptomatic upon entrance (i.e not a disability manifested by pain) and there is not clear and convincing evidence that it was not aggravated by service; to the contrary, the record reflects aggravation and does not indicate that it was due to the natural progression of the injury.  Notably, the Veteran, who would have had to have passed a PT (physical fitness test), to include push-ups, upon entrance, was later given a profile excusing him from such in service; thus indicating his pre-service injury was now manifested by symptoms.  As surgery was thereafter required, and the pain continued, the evidence reflects a worsening of his condition. 

Based on the foregoing, the Board finds that service connection is warranted for a tissue injury.  

In conclusion, service connection for scar tissue and a tissue disability of the subscapular area as a residual of removal of a bullet from the right parasternal area under the scapula have been met.  The Board has considered the benefit of the doubt rule in making its decision. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

Service connection for scar tissue and a tissue disability of the subscapular area as a residual of removal of a bullet from the right parasternal area under the scapula is granted.



____________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


